Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  

LIAW (US 20170179134 A1) and Lim et al (US 20150318288 A1) are hereby cited as some pertinent prior arts. Figures 1-8 of LIAW teach a static random access memory (SRAM) cell which is defined by first and second boundaries disposed opposite to each other and third and fourth boundaries disposed opposite to each other and intersected by the first and second boundaries. The SRAM cell includes a first invertor including a first P-type pull-up transistor and a first N-type pull-down transistor, a second invertor including a second P-type pull-up transistor and a second N-type pull-down transistor and cross-coupled to the first invertor, and first and second pass-gate transistors connected to the cross-coupled first and second invertors. Source regions of the first and second P-type pull-up transistors are formed by a main source active region extending continuously between the first and second boundaries. Source regions of 
 
However, none of the above prior arts alone or in combination with other arts teaches a semiconductor integrated circuit device provided with a static random access memory (SRAM) cell, wherein  “the first to sixth transistors are vertical nanowire (VNW) FETs, the second and fifth transistors are placed side by side sequentially on a first-hand side in a first direction of the first transistor, the fourth and sixth transistors are placed side by side sequentially on a second-hand side in the first direction of the third transistor, the second-hand side being the side opposite to the first-hand side, and the first and third transistors are placed side by side in a second direction vertical to the first direction” in claim 1 and “the array peripheral part includes a bit line connecting portion that electrically connects the first bottom interconnect and the first metal interconnect and electrically connects the second bottom interconnect and the second metal interconnect, at least either the first bottom interconnect and the first metal interconnect or the second bottom interconnect and the second metal interconnect are different in position in the first direction from each other, and the bit line connecting portion includes a connection interconnect extending in the first direction that electrically connects the first bottom interconnect and the first metal interconnect mutually and/or the second bottom interconnect and the second metal interconnect mutually, which are different in position in the first direction” in claim 5 in 

For these reasons, independent claims 1 and 5 are allowed.
Claims 2-4 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        11/19/2021